Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

	Specification
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, as the specification, as originally filed, does not provide support for the new matter as now claimed.  The specification as filed does not provide support for “a second rectangular shaped panel having a first opening aligned with the first opening of the first rectangular shaped panel and a panel portion aligned with the second opening of the first rectangular shaped panel and a first edge hingedly connected …” as in claim 15 because the specification and drawings such as Figure 11 show the second rectangular shaped panel having a second opening (88) aligned with the second opening (80) of the first rectangular shaped panel instead of a panel portion as claimed.

Claims 15-16, 18, and 22 are rejected under pre-AIA  35 USC 112, first paragraph, for the reasons set forth in the objection to the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, the phrase “the first panel” should be replaced with --the first rectangular shaped panel--, and “the second panel” and “the second rectangular panel” should be replaced with --the second rectangular shaped panel-- for consistency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (7,621,405; hereinafter Schweitzer) in view of Hair (4,083,451) and/or Hansen et al. (8,616,373; hereinafter Hansen).  Schweitzer discloses a trapped tray packaging system (10C; Figs. 12-15) comprising a back panel/first rectangular shaped panel (66C) having a first opening (79C) and a second opening (79C’; 79C”) spaced from the first opening, a front wall/second rectangular shaped panel (64C) having a first opening (78C) aligned with the first opening of the first rectangular shaped panel and a panel portion (108c) aligned with the second opening of the first rectangular shaped panel and a first edge hingedly connected to a first edge of the first rectangular shaped panel, and a tray (30C, 98C) including a first well (94C) and a second well (94C’; 94C”) separated by a bridge and a lip extending outward from a top edge of the tray, the lip extends outward past the edges of the first opening in the first rectangular shaped panel and the edges of the first opening in the second rectangular shaped panel and is trapped therebetween.  Schweitzer further discloses the first opening in the second rectangular shaped exposes only the first well and the panel portion of the second rectangular shaped panel covers the second well and a transparent film (30c; column 3, lines 44-45) covers an open portion of the first well to enable viewing of goods (32c) therein through the second rectangular shaped panel.  To the extent that Schweitzer fails to show the first panel comprises a first rectangular shaped panel, the second panel comprises a second rectangular shaped panel, and a transparent film as claimed, Hair teaches a trapped tray packaging system comprising a first rectangular shaped panel (15A), a second rectangular shaped panel (15B), and a transparent film (10) to form a transparent enclosure (20A, 20B).  Hansen teaches a trapped tray packaging system (10) comprising a back panel/first rectangular shaped panel (52), a front panel/second rectangular shaped panel (50), a tray (20), and a transparent film (12) covers an open portion of the tray to enable viewing of goods therein.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hair and/or Hansen to modify the trapped tray packaging system of Schweitzer so the trapped tray packaging system is constructed with a first rectangular shaped panel instead of the first panel and a second rectangular shaped panel instead of the second panel, and a transparent film covers an open portion of the first well of the tray because the selection of the specific shape for the first and second panels and the transparent film as taught by Schweitzer or Hair or Hansen or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 16, Schweitzer discloses the trapped tray packaging system as above having most of the limitations of the claims except for the tray is formed from a molded pulp material.  Hansen further teaches the tray may be manufactured from recycled materials such as paper pulp, molded pulp, or a suitable plastic material (column 7, lines 41-58).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hansen to modify the trapped tray packaging system of Schweitzer as modified so the tray is constructed from molded pulp material because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 1-9, and 13-14 are allowed.
Claim 22 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claim 15 regarding a transparent film covering an open portion of the first well in the remarks are noted.  They are not persuasive for the reasons as set forth above and also see the transparent film (15c) as shown in Fig. 15 since the claims read on the first and second panels (64c, 66c) of Schweitzer.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736